 



Exhibit 10.1

 

THIRD AMENDMENT TO PACIFIC CORPORATE CENTER LEASE

 

This Third Amendment to Pacific Corporate Center Lease (this “Amendment”) is
dated effective October 1, 2018, between MOHR PCC, LP, a Texas limited
partnership (“Landlord”), and FORM FACTOR, INC., a Delaware corporation
(“Tenant”), for the purpose of amending the Pacific Corporate Center Lease
between Landlord’s predecessor-in-interest and Tenant dated October 5, 2004 (the
“Original Lease”). The Original Lease, as amended by a First Amendment to
Building 6 Lease dated August 16, 2006 (the “First Amendment”), and a Second
Amendment to Pacific Corporate Center Lease dated December 19, 2016 (the “Second
Amendment”), is referred to herein as the “Lease”. Capitalized terms used herein
but not defined shall be given the meanings assigned to them in the Lease.

 

RECITALS:

 

Pursuant to the terms of the Lease, Tenant is currently leasing Building 6 of
the Pacific Corporate Center, consisting of approximately 49,742 square feet of
gross leasable area, having an address of 7501 Lawrence Drive, Livermore,
California (the “Premises”). Tenant desires to extend the Term to expire on
December 31, 2028, and Landlord has agreed to such extension on the terms and
conditions contained herein.

 

AGREEMENTS:

 

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

 

1.                  Extension of Term. The Term is hereby extended such that it
expires at 5:00 p.m., Livermore, California time, on December 31, 2028, on the
terms and conditions of the Lease, as modified hereby. Tenant shall continue to
have rights to extend the Term in accordance with the terms of Section A-2.1 of
the Addendum to Lease attached to the Original Lease and Section 10 of the First
Amendment which shall continue unmodified.

 

2.                  Base Rent. Beginning January 1, 2028, the monthly Base Rent
shall be the following amounts for the following periods of time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/28 – 12/31/28 $1.41 $70,136.22

 

3.                  Condition of Premises. Tenant hereby accepts the Premises in
their “AS-IS” condition, and Landlord shall have no obligation for any
construction or finish-out allowance or providing to Tenant any other tenant
inducement.



 

 

 

4.                  Brokerage. Landlord and Tenant each warrant to the other
that it has not dealt with any broker or agent in connection with the
negotiation or execution of this Amendment.  Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through, or under the indemnifying party.

 

5.                  Ratification. Tenant hereby ratifies and confirms its
obligations under the Lease, and represents and warrants to Landlord that it has
no defenses thereto. Additionally, Tenant further confirms and ratifies that, as
of the date hereof, (a) the Lease is and remains in good standing and in full
force and effect, (b) Tenant has no claims, counterclaims, set-offs or defenses
against Landlord arising out of the Lease or in any way relating thereto or
arising out of any other transaction between Landlord and Tenant, and (c) except
as expressly provided for in this Amendment, all tenant finish-work allowances
provided to Tenant under the Lease or otherwise, if any, have been paid in full
by Landlord to Tenant, and Landlord has no further obligations with respect
thereto.

 

6.                  Binding Effect; Governing Law. Except as modified hereby,
the Lease shall remain in full effect and this Amendment shall be binding upon
Landlord and Tenant and their respective successors and assigns. If any
inconsistency exists or arises between the terms of the Lease and the terms of
this Amendment, the terms of this Amendment shall prevail. This Amendment shall
be governed by the laws of the State in which the Premises are located.

 

7.                  Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

 

Executed as of the date first written above.

 





 

 





 LANDLORD:   MOHR PCC, LP,        a Texas limited partnership                  
   By: Mohr PCC GP, LLC,         a Delaware limited liability company,        
its general partner                       By: /s/ Robert A. Mohr           Name:
Robert A. Mohr           Title: Manager                

 

 



 

 TENANT:   FORMFACTOR, INC.,       a Delaware corporation                      
                                          By: /s/ Matthew Losey           Name:
Matthew Losey           Title: General Manager                





 



 

 